Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 19 October 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-3, 5-8, 14, and 18 have been amended.
Claims 19 and 20 have been added.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 29 January 2018 claiming benefit to German Patent Application No. DE 102018101893.2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1 – Statutory Categories of Invention:
Claims are drawn to an apparatus, a method, and a non-transitory computer-readable medium, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites, in part, a medical apparatus for user-specific monitoring of operating actions during operation of a medical apparatus in part performing the steps of detect[ing], during a first operating phase corresponding to a first iteration of a user action to be performed by the user on a component of the medical apparatus, an operating action of the user performed on the component of the medical apparatus as an ACTUAL-operation data set; and detect[ing] a user error based on comparing the detected ACTUAL-operation data set with a DESIRED-operation data set and determining a discrepancy between the detected ACTUAL-operation data set and the DESIRED-operation data set. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process). Additionally, independent claim 1 recites, in part, a medical apparatus for user-specific monitoring of operating actions during operation of a medical apparatus in part performing the steps cause the detected user error to be stored in a manner wherein the detected user error is associated with the user; and during a second operating phase corresponding to a 
Independent claim 5 recites, in part, a method for user-specific monitoring of operating actions during operation of a medical apparatus in part performing the steps of detecting a user identity to identify a user; detecting,  during a first operating phase corresponding to a first iteration of a user action to be performed by the user on a component of the medical apparatus, an operating action of the identified user performed on the component of the medical apparatus as an ACTUAL-operation data set; detecting a user error based on comparing the detected ACTUAL-operation data set with a stored DESIRED-operation data set; and determining a discrepancy between the detected ACTUAL-operation data set and the DESIRED-operation data set. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process). Additionally, independent claim 5 recites, in part, a method for user-specific monitoring of operating actions during 
Independent claim 18 recites, in part, a non-transitory computer-readable medium for user-specific monitoring of operating actions during operation of a medical apparatus in part performing the steps of detecting a user identity to identify a user; detecting, during a first operating phase corresponding to a first iteration of a user action to be performed by the user on a component of the medical apparatus, an operating action of the identified user performed on the component of the medical apparatus as an ACTUAL-operation data set; and detecting a user error based on comparing the detected ACTUAL-operation data set with a stored DESIRED-operation data set and determining a discrepancy between the detected ACTUAL-operation data 
Step 2A – Judicial Exception Analysis, Prong 2:

Claims 1 and 18 recite a processor. The specification does not provide additional structure for the processor. The use of a processor, in this case to implement the steps of the claim limitations, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claims 1, 5, and 18 recite a sensor. The specification defines the sensor as a device such as optical, acoustic, thermal sensors, movement sensors, gyro sensors, moisture sensors and/or sensors for detecting technical parameters, such as pressure or the position, function and/or location of a component of the apparatus (Detailed Description in ¶ 0043). The use of a sensor, in this case to detect an operating action of the user and identification data, only recites the sensor as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 5, and 18 recite a medical apparatus. The specification defines the medical apparatus as any generic medical system with a computing component which a correct operation has to be verified (Detailed Description in ¶ 0062) – including dialysis apparatus, hemodialysis apparatus, peritoneal dialysis apparatus, medical computerized apparatuses, (fluid-management) machines, 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 18 recite a processor.
Claims 1, 5, and 18 recite a sensor.
Claim 1, 5, and 18 recite a medical apparatus.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, 

Abbreviated Analysis for Depending Claims: 
Claims 2 and 6 recite, in part, wherein the one or more sensors are configured to monitor a motor current of a syringe pump of the medical apparatus; wherein the user error corresponds to a heparin syringe being inserted in a force-fitting manner; and detect[ing] the user error based on a comparison of a characteristic progression of the motor current of the syringe pump. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process). The use of a processor, in this case to implement the steps of the claim limitations, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claims 3 and 7 recite wherein the user action to be performed by the user on a component of the medical apparatus corresponds to replacing or installing a filter; and wherein the user error corresponds to failing to rotate the filter. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).
Claim 4 recites wherein the medical apparatus is a dialysis apparatus. The use of a dialysis apparatus as the medical apparatus only amounts to mere instructions to perform the abstract idea using machinery in its ordinary capacity and is not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 19 recites wherein the stored detected user error comprises an operating action parameter, a user error parameter, a message number parameter, a time parameter, and a frequency parameter. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Claim 20 recites wherein the one or more processors are further configured to: classify the user-specific message with regard to whether the user-specific message corresponds to a critical user error or a non-critical user error; and in response to detecting a number of critical user errors for the user, outputting a report related to the number of critical user errors for the user. These steps 
Claim 8 recites wherein the user-specific message further includes information regarding one or more previous errors made by the user when performing the user action to be performed by the user on the component of the medical apparatus. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Claim 9 recites wherein detection of the operating action includes detection of metadata. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
wherein the metadata includes a time stamp. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Claim 11 recites wherein the user identity is detected by performing an identification process which is based on an optical method and/or a biometric method and/or input of key data and/or reading-in data of a mobile data carrier. The specification does not provide additional structure for any of the identification processes - optical method and/or a biometric method and/or input of key data and/or reading-in data of a mobile data carrier – and only provides examples of each (Detailed Description in ¶ 0038). The use of a an optical method and/or a biometric method and/or input of key data and/or reading-in data of a mobile data carrier, in this case to detect the user identity, only recites the an optical method and/or a biometric method and/or input of key data and/or reading-in data of a mobile data carrier as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Additionally, the use of optical, biometric, key data, and reading data for user authentication are all well understood, routine, and conventional methods of user authentication. This position is supported by (1) Hinton et al. (US Patent No. 8,006,289); (2) Halunen et al., Evaluation of user authentication methods in the gadget-free world, 40 Pervasive and Mobile Computing 220-240 (2017); and (3) Patel et al., Continuous User Authentication on Mobile Devices, IEEE Signal Processing Magazine (July 2016). 

Claim 14 recites wherein the user-specific message requires an acknowledgement on the part of the user. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process). Additionally, these steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).
Claim 15 recites wherein outputting of the user-specific message is activated or deactivated automatically after the occurrence of a predefinable event or a predefinable time period. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, 
Claim 16 recites wherein detected operating actions of a plurality of users are aggregated and are output and/or stored in an itemized manner for each user. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Claim 17 recites wherein the DESIRED-operation data set is configured for each individual user based on the detected user identity and/or an operating mode. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
For the reasons stated, these claims fail the Subject Matter Eligibility Test and claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as a heparin syringe being inserted in a force-fitting manner. The term “force-fitting” in claims 2 and 6 is a relative term which renders the claim indefinite.  The term "force-fitting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims will be interpreted to include any wrong insertion of the syringe into a syringe seat of a syringe pump.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent No. 5,472,614)[hereinafter Rossi] in view of Tanenbaum et al. (US Patent Application No. 2017/0065757)[hereinafter Tanenbaum] in further view of Cheng (US Patent App No 2016/0341564)[hereinafter Cheng]. 
As per claim 1, Rossi teaches on the following limitations of the claim: 
a medical apparatus, comprising is taught in the Summary in col 1 line 47 - col 2 line 2 (teaching on a dialysis machine with safety monitoring by comparing actual to expected events (hereinafter the device being medical in nature will be read into the claim limitation as taught by Rossi));
one or more sensors configured to detect… an operating action of the user performed on the component of the medical apparatus as an ACTUAL-operation data set is taught in the Detailed Description in col 2 line 54 - col 3 line 6, col 5 lines 25-36, in the Figures at fig. 3 reference character 78, and fig. 2 reference character 50 (teaching on sensors for detecting and saving in an array event data for the dialysis machine that indicates the real time functioning of the machine); -AND-
wherein the one or more processors are further configured to: detect a user error based on comparing the detected ACTUAL-operation data set with a DESIRED-operation data set and determining a discrepancy between the detected ACTUAL-operation data set and the DESIRED-operation data set is taught in the Detailed Description in col 4 lines 28-49, col 5 lines 58-65, and in the Figures at fig. 2 reference characters 50, 51, and 73 (teaching on comparing the collected real time functioning data to the expected (i.e. desired) data for differences that indicate failed machine operation).
Rossi fails to teach the following limitation of claim 1. Tanenbaum, however, does teach the following: 
one or more processors configured to detect a user identity of a user; and is taught in the Detailed Description on p. 3 ¶ 0072, p. 5 ¶ 0081-82, p. 9 ¶ 0121, and in the Claims at claim 1 on p. 10 (teaching on an authentication component on the dialysis machine's processor for determining if the individual attempting to use the device is an authorized user).

The combination of Rossi and Tanenbaum fails to teach the following limitation of claim 1. Cheng, however, does teach the following: 
during a first operating phase corresponding to a first iteration of a user action to be performed by the user on a component of the ... apparatus is taught in the Detailed Description in ¶ 0073-74 (teaching on a user operational use data capture that saves past user actions on the device component);
cause the detected user error to be stored in a manner wherein the detected user error is associated with the user; and is taught in the Detailed Description in ¶ 0073-74, ¶ 0048 (teaching on saving user error in a user specific behavior log associated with the user);
during a second operating phase corresponding to a second iteration of the user action to be performed by the user on the component of the ... apparatus, and is taught in the Detailed Description in ¶ 0113 (teaching on a present operation time of the same user action after previous mistake behavior has been collected for the specific user);
based on the stored detected user error associated with the user is taught in the Detailed Description in ¶ 0035 (teaching on a past behavior modeling system for predicting future operational mistakes/errors for the user based on past mistakes/errors of the specific user); -AND-
proactively trigger output of a user-specific message to provide the user with instructional information regarding the action to be performed by the user on the component of the ... apparatus prior to the user performing an operating action on the component of the ... apparatus during the second operating phase is taught in the Detailed Description in ¶ 0113 (teaching on proactively providing alternative messaging to indicate a past mistake at this particular operational step has been made by the user and provides steps to avoid said operational error in the present operation time).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a specific user of a dialysis device of Rossi and Tanenbaum to include proactive user error alert messaging utilizing past specific operator error data of Cheng with the motivation of solving the same problem of preventing repetitive mistakes as device users may be more likely to use instructional information when operating a device where he/she has previously made mistakes.  (Cheng in the Background in ¶ 0001). 
As per claim 4, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 1. Rossi also discloses the following:
the medical apparatus according to claim 1, wherein the medical apparatus is a dialysis apparatus is taught in the Summary in col 1 line 47 - col 2 line 2 (teaching on a dialysis machine with safety monitoring by comparing actual to expected events).
As per claim 5, Rossi teaches on the following limitations of the claim: 
a method for user-specific monitoring of operating actions during operation of a medical apparatus, the method comprising is taught in the Summary in col 1 line 47 - col 2 line 2 (teaching on a dialysis machine with safety monitoring by comparing actual to expected events (hereinafter the device being medical in nature will be read into the claim limitation as taught by Rossi));
detecting, by the medical apparatus via one or more sensors of the medical apparatus… an operating action of the identified user performed on the component of the medical apparatus as an ACTUAL-operation data set is taught in the Detailed Description in col 2 line 54 - col 3 line 6, col 5 lines 25-36, in the Figures at fig. 3 reference character 78, and fig. 2 reference character 50 (teaching on sensors for detecting and saving in an array event data for the dialysis machine that indicates the real time functioning of the machine); -AND-
detecting, by the medical apparatus, a user error based on comparing the detected ACTUAL-operation data set with a stored DESIRED-operation data set and determining a discrepancy between the detected ACTUAL-operation data set and the DESIRED-operation data set is taught in the Detailed Description in col 4 lines 28-49, col 5 lines 58-65, and in the Figures at fig. 2 reference characters 50, 51, and 
Rossi fails to teach the following limitation of claim 5. Tanenbaum, however, does teach the following: 
detecting, by the medical apparatus, a user identity to identify a user is taught in the Detailed Description on p. 3 ¶ 0072, p. 5 ¶ 0081-82, p. 9 ¶ 0121, and in the Claims at claim 1 on p. 10 (teaching on an authentication component on the dialysis machine's processor for determining if the individual attempting to use the device is an authorized user).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi with the administrative controls utilizing unique user presets and authentication for the device of Tanenbaum with the motivation of “allow[ing] the dialysis system to provide instructions that are tailored to a particular user or a particular type of user (e.g., a caregiver, a patient, a technician, etc.), thereby increasing the efficiency of per forming the action” (Tanenbaum in the Summary on p. 2 ¶ 0055).
The combination of Rossi and Tanenbaum fails to teach the following limitation of claim 5. Cheng, however, does teach the following: 
during a first operating phase corresponding to a first iteration of a user action to be performed by the user on a component of the ... apparatus is taught in the Detailed Description in ¶ 0073-74 (teaching on a user operational use data capture that saves past user actions on the device component);
causing ... the detected user error to be stored in a manner wherein the detected user error is associated with the user; and is taught in the Detailed Description in ¶ 0073-74, ¶ 0048 (teaching on saving user error in a user specific behavior log associated with the user);
during a second operating phase corresponding to a second iteration of the user action to be performed by the user on the component of the ... apparatus, and is taught in the Detailed Description in ¶ 0113 (teaching on a present operation time of the same user action after previous mistake behavior has been collected for the specific user);
based on the stored detected user error associated with the user, proactively triggering, by the ... apparatus, output of a user-specific message is taught in the Detailed Description in ¶ 0035 (teaching on a past behavior modeling system for predicting future operational mistakes/errors for the user based on past mistakes/errors of the specific user); -AND-
to provide the user with instructional information regarding the action to be performed by the user on the component of the ... apparatus prior to the user performing an operating action on the component of the ... apparatus during the second operating phase is taught in the Detailed Description in ¶ 0113 (teaching on proactively providing alternative messaging to indicate a past mistake at this particular operational step has been made by the user and provides steps to avoid said operational error in the present operation time).

As per claim 9, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 5. Rossi also discloses the following:
the method according to claim 5, wherein detection of the operating action includes detection of metadata is taught in the Detailed Description in col 5 lines 24-36 and in the Figures at fig. 3 reference characters 78 and 79 (teaching on the operating actions for the safety checks having metadata that corresponds to the condition values - here the metadata is a timestamp).
As per claim 10, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 9. Rossi also discloses the following:
the method according to claim 9, wherein the metadata includes a time stamp is taught in the Detailed Description in col 5 lines 24-36 and in the Figures at fig. 3 reference characters 78 and 79 (teaching on the operating actions for the safety checks having metadata that corresponds to the condition values - here the metadata is a timestamp).

the method according to claim 5, wherein the user identity is detected by performing an identification process which is based on an optical method and/or a biometric method and/or input of key data and/or reading-in data of a mobile data carrier is taught in the Detailed Description on p. 3 ¶ 0072, p. 5 ¶ 0081-82, p. 9 ¶ 0121, and in the Claims at claim 1 on p. 10 (teaching on an authentication component on the dialysis machine's processor for determining if the individual attempting to use the device is an authorized user using voice recognition technology (i.e. biometric method)).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi with the administrative controls utilizing unique user presets and authentication for the device of Tanenbaum with the motivation of “allow[ing] the dialysis system to provide instructions that are tailored to a particular user or a particular type of user (e.g., a caregiver, a patient, a technician, etc.), thereby increasing the efficiency of per forming the action” (Tanenbaum in the Summary on p. 2 ¶ 0055).
As per claim 12, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 5. Rossi also discloses the following:
the method according to claim 5, wherein the user-specific message is output on a monitor of the medical apparatus is taught in the Detailed Description in col 4 lines 50-57, col 3 lines 23-38, and in the Figures at fig. 1 reference character 45 (teaching 
As per claim 13, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 12. Rossi fails to teach the following; Tanenbaum, however, does disclose:
the method according to claim 12, wherein the monitor is a touch screen monitor is taught in the Detailed Description on p. 3 ¶ 0069 (teaching on a touch screen user interface on a dialysis machine).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi with the touch screen of Tanenbaum with the motivation of enabling “the caregiver can quickly identify the nature of each alarm condition, determine which alarm condition is most critical, and provide assistance according to need” (Tanenbaum in the Summary on p. 2 ¶ 0054).
As per claim 14, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 5. Rossi also discloses the following:
the method according to claim 5, wherein the user-specific message requires an acknowledgement on the part of the user is taught in the Detailed Description in col 3 lines 23-39 and in the Figures at fig. 2 reference character 63 (teaching on an override alert system wherein the operator can override an alert that would otherwise cause the device to terminate the current process).
As per claim 15, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 5. Rossi also discloses the following:
the method according to claim 5, wherein outputting of the user-specific message is activated or deactivated automatically after the occurrence of a predefinable event or a predefinable time period is taught in the Detailed Description in col 3 lines 23-39 and in the Figures at fig. 2 reference character 64 (teaching on the override alert system that deactivates the user message when the system would have otherwise seen the alert of the predetermined event);
As per claim 16, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 5. Rossi fails to teach the following; Tanenbaum, however, does disclose:
the method according to claim 5, wherein detected operating actions of a plurality of users are aggregated and are output and/or stored in an itemized manner for each user is taught in the Detailed Description on p. 8 ¶ 0103-104 (teaching on storing unique settings for a plurality of users and associating each setting with the users' authentication identities).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi with the administrative controls utilizing unique user presets and authentication for the device of Tanenbaum with the motivation of “allow[ing] the dialysis system to provide instructions that are tailored to a particular user or a particular type of user (e.g., a caregiver, a patient, a technician, etc.), thereby increasing the efficiency of per forming the action” (Tanenbaum in the Summary on p. 2 ¶ 0055).
As per claim 17, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 16. Rossi also discloses the following:
the method according to claim 16, wherein the DESIRED-operation data set is configured for each individual user based on the detected user identity and/or an operating mode is taught in the Detailed Description in col  (teaching on the system maintaining predetermined override settings and alert settings for a specific system operator).
As per claim 18, Rossi teaches on the following limitations of the claim: 
a non-transitory computer-readable medium having processor-executable instructions stored thereon for user-specific monitoring of operating actions during operation of a medical apparatus, the processor-executable instructions, when executed, facilitating performance of the following is taught in the Summary in col 1 line 47 - col 2 line 2 and in the Detailed Description in col 3 lines 45-54 (teaching on a dialysis machine with safety monitoring by comparing actual to expected events - the machine having a processor for executing program instructions (hereinafter the device being medical in nature will be read into the claim limitation as taught by Rossi));
detecting, via one or more sensors of the medical apparatus … an operating action of the identified user performed on the component of the medical apparatus as an ACTUAL-operation data seT is taught in the Detailed Description in col 2 line 54 - col 3 line 6, col 5 lines 25-36, in the Figures at fig. 3 reference character 78, and fig. 2 reference character 50 (teaching on sensors for detecting and saving in an array event data for the dialysis machine that indicates the real time functioning of the machine); -AND-
detecting a user error based on comparing the detected ACTUAL-operation data set with a stored DESIRED-operation data set and determining a discrepancy between the detected ACTUAL-operation data set and the DESIRED-operation data set is taught in the Detailed Description in col 4 lines 28-49, col 5 lines 58-65, and in the Figures at fig. 2 reference characters 50, 51, and 73 (teaching on comparing the collected real time functioning data to the expected (i.e. desired) data for differences that indicate failed machine operation).
Rossi fails to teach the following limitation of claim 18. Tanenbaum, however, does teach the following: 
detecting a user identity to identify a user is taught in the Detailed Description on p. 3 ¶ 0072, p. 5 ¶ 0081-82, p. 9 ¶ 0121, and in the Claims at claim 1 on p. 10 (teaching on an authentication component on the dialysis machine's processor for determining if the individual attempting to use the device is an authorized user).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi with the administrative controls utilizing unique user presets and authentication for the device of Tanenbaum with the motivation of “allow[ing] the dialysis system to provide instructions that are tailored to a particular user or a particular type of user (e.g., a caregiver, a patient, a technician, etc.), thereby increasing the efficiency of per forming the action” (Tanenbaum in the Summary on p. 2 ¶ 0055).
The combination of Rossi and Tanenbaum fails to teach the following limitation of claim 18. Cheng, however, does teach the following: 
during a first operating phase corresponding to a first iteration of a user action to be performed by the user on a component of the ... apparatus is taught in the Detailed Description in ¶ 0073-74 (teaching on a user operational use data capture that saves past user actions on the device component);
causing the detected user error to be stored in a manner wherein the detected user error is associated with the user; and is taught in the Detailed Description in ¶ 0073-74, ¶ 0048 (teaching on saving user error in a user specific behavior log associated with the user);
during a second operating phase corresponding to a second iteration of the user action to be performed by the user on the component of the … apparatus, and is taught in the Detailed Description in ¶ 0113 (teaching on a present operation time of the same user action after previous mistake behavior has been collected for the specific user);
based on the stored detected user error associated with the user is taught in the Detailed Description in ¶ 0035 (teaching on a past behavior modeling system for predicting future operational mistakes/errors for the user based on past mistakes/errors of the specific user); -AND-
proactively triggering output of a user- specific message to provide the user with instructional information regarding the action to be performed by the user on the component of the medical apparatus prior to the user performing an operating action on the component of the medical apparatus during the second operating phase is taught in the Detailed Description in ¶ 0113 (teaching on proactively 
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a specific user of a dialysis device of Rossi and Tanenbaum to include proactive user error alert messaging utilizing past specific operator error data of Cheng with the motivation of solving the same problem of preventing repetitive mistakes as device users may be more likely to use instructional information when operating a device where he/she has previously made mistakes.  (Cheng in the Background in ¶ 0001). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent No. 5,472,614)[hereinafter Rossi] in view of Tanenbaum et al. (US Patent Application No. 2017/0065757)[hereinafter Tanenbaum] in further view of Cheng (US Patent App No 2016/0341564)[hereinafter Cheng] in further view of Bodwell et al. (AUS Patent App No 2015218864)[hereinafter Bodwell]. 
As per claim 2, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 1. Rossi, Tanenbaum, and Cheng fail to teach the following; Bodwell, however, does disclose:
the medical apparatus according to claim 1, wherein the one or more sensors are configured to monitor a motor current of a syringe pump of the medical apparatus is taught in the Detailed Description in ¶ 00504 and in the Summary in ¶ 0059 (teaching on sensors configured to monitor the brushless direct current servo motor speed and position);
wherein the user error corresponds to a heparin syringe being inserted in a force-fitting manner; and is taught in the Detailed Description in ¶ 00499, ¶ 00570, ¶ 00723, and ¶ 00786 (teaching on plunger capture potentiometer which detects a loaded syringe loaded into a syringe seat wherein if the syringe is improperly loaded (here either not secured with the securing arm or loaded where the treatment cannot properly evacuate the syringe causing an occlusion)); -AND-
wherein the one or more processors are further configured to detect the user error based on a comparison of a characteristic progression of the motor current of the syringe pump is taught in the Detailed Description in ¶ 00497, ¶ 00503, ¶ 00505 and ¶ 00386 (teaching on the pump safety program detecting an error/alert based on the Real Time Processor (which controls the speed and position of the motor that rotates the lead score) comparing the expected volume for the current therapy to the actual load being delivered to the patient).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the infusion pump with a motor current and a correct syringe placement monitoring system from Bodwell with monitoring alerts for the medical apparatus means of the combination of references. Thus, the simple substitution of one known element for another producing a predictable result, here alerting the user of an operational error within these specific components, renders the claim obvious.

the method according to claim 5, wherein the one or more sensors are configured to monitor a motor current of a syringe pump of the medical apparatus is taught in the Detailed Description in ¶ 00504 and in the Summary in ¶ 0059 (teaching on sensors configured to monitor the brushless direct current servo motor speed and position);
wherein the user error corresponds to a heparin syringe being inserted in a force-fitting manner; and  is taught in the Detailed Description in ¶ 00499, ¶ 00570, ¶ 00723, and ¶ 00786 (teaching on plunger capture potentiometer which detects a loaded syringe loaded into a syringe seat wherein if the syringe is improperly loaded (here either not secured with the securing arm or loaded where the treatment cannot properly evacuate the syringe causing an occlusion)); -AND-
wherein detecting the user error is based on a comparison of a characteristic progression of the motor current of the syringe pump is taught in the Detailed Description in ¶ 00497, ¶ 00503, ¶ 00505 and ¶ 00386 (teaching on the pump safety program detecting an error/alert based on the Real Time Processor (which controls the speed and position of the motor that rotates the lead score) comparing the expected volume for the current therapy to the actual load being delivered to the patient).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any .

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent No. 5,472,614)[hereinafter Rossi] in view of Tanenbaum et al. (US Patent Application No. 2017/0065757)[hereinafter Tanenbaum] in further view of Cheng (US Patent App No 2016/0341564)[hereinafter Cheng] in further view of  Bio-Plex 200 System, Hardware Instructional Manual, Bio-Rad (Feb 15, 2017)[hereinafter Bio-Plex]. 
As per claim 3, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 1. Rossi, Tanenbaum and Cheng fails to teach the following; Bio-Plex, however, does disclose:
the medical apparatus according to claim 1, wherein the user action to be performed by the user on a component of the medical apparatus corresponds to replacing or installing a filter; and wherein the user error corresponds to failing to rotate the filter is taught in the § 5.2 Troubleshooting Guide for Vacuum Manifold on p. 35 (teaching on a no flow/no vacuum alert message from a syringe pump corresponding to an action requiring the user to replace (i.e. rotate filter out for a new filter)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the 
As per claim 7, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 5. Rossi, Tanenbaum and Cheng fails to teach the following; Bio-Plex, however, does disclose:
the method according to claim 5, wherein the user action to be performed by the user on a component of the medical apparatus corresponds to replacing or installing a filter; and wherein the user error corresponds to failing to rotate the filter is taught in the § 5.2 Troubleshooting Guide for Vacuum Manifold on p. 35 (teaching on a no flow/no vacuum alert message from a syringe pump corresponding to an action requiring the user to replace (i.e. rotate filter out for a new filter)); additionally, it would be obvious to one of ordinary skill in the art that an alert regarding the filter configuration would include any type of filer use modification, including turning, replacing, or flipping to be included in the filter based user error.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the infusion pump filter replacement alerts for the medical apparatus means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result, here alerting the user of an operational error with rotating an old filter for new filter, renders the claim obvious.

the method according to claim 7, wherein the user-specific message further includes information regarding one or more previous errors made by the user when performing the user action to be performed by the user on the component of the medical apparatus is taught in the Detailed Description on p. 6 ¶ 0092-94 (teaching on the timing between each instructional operating instruction step being determined based on the user's previous timing for completing the step).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi with the administrative controls triggering as the user completes steps for the device use of Tanenbaum with the motivation of enabling “the caregiver can quickly identify the nature of each alarm condition, determine which alarm condition is most critical, and provide assistance according to need” (Tanenbaum in the Summary on p. 2 ¶ 0054).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent No. 5,472,614)[hereinafter Rossi] in view of Tanenbaum et al. (US Patent Application No. 2017/0065757)[hereinafter Tanenbaum] in further view of Cheng (US Patent App No 2016/0341564)[hereinafter Cheng] in further view of System Message Logging, Cisco (2009)[hereinafter Cisco]. 
As per claim 19, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 1. Rossi fails to teach the following; Cisco, however, does disclose:
the medical apparatus according to claim 1, wherein the stored detected user error comprises an operating action parameter is taught in the § Table 1 System Log Message Elements p. 2-3 (teaching on a text string that uniquely describes the message data element);
a user error parameter is taught in the § Table 1 System Log Message Elements p. 2-3 (teaching on a description of the reported event data element);
a message number parameter is taught in the § Table 1 System Log Message Elements p. 2-3 (teaching on a sequence number data element);
a time parameter, and is taught in the § Table 1 System Log Message Elements p. 2-3 (teaching on a timestamp data element); -AND-
a frequency parameter is taught in the § Default System Message Logging Configuration on p. 3 (teaching on maintaining a logging history size wherein the size parameter denotes the frequency in which messages are saved and deleted from the server).
One having ordinary skill in the art at the time the invention was filed would include the detailed data attribute capture of the error events of Cisco with the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi, Tanenbaum, and Cheng with the motivation of providing enhanced real-time debugging and management as well as remotely monitoring system error messages (Cisco in the § Understanding System Message Logging on p. 1). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent No. 5,472,614)[hereinafter Rossi] in view of Tanenbaum et al. (US Patent Application No. System Message Logging, Cisco (2009)[hereinafter Cisco] in further view of Kuchibhotla et al. (US Patent App No 2009/0106605)[hereinafter Kuchibhotla].
As per claim 20, the combination of Rossi, Tanenbaum, and Cheng discloses all of the limitations of claim 1. Rossi, Tanenbaum and Cheng fails to teach the following; Cisco, however, does disclose:
the medical apparatus according to claim 1, wherein the one or more processors are further configured to: classify the user-specific message with regard to whether the user-specific message corresponds to a critical user error or a non-critical user error; and is taught in the § Table 1 System Log Message Elements p. 2 and § Defining the Message Severity Level (teaching on classifying the severity of the error and assigning the severity attribute to the message data structure wherein the ratings include a "critical" rating and other non-critical ratings).
One having ordinary skill in the art at the time the invention was filed would combine the operating safety comparison between expected and preformed sensor data for a specific user of a dialysis device of Rossi, Tanenbaum, and Cheng to include proactive user error alert messaging utilizing past specific operator error data of Cheng with the motivation of solving the same problem of preventing repetitive mistakes as device users may be more likely to use instructional information when operating a device where he/she has previously made mistakes.  (Cheng in the Background in ¶ 0001). 
The combination of Rossi, Tanenbaum, Cheng, and Cisco fails to teach the following limitation of claim 18. Kuchibhotla, however, does teach the following: 
in response to detecting a number of critical user errors for the user, outputting a report related to the number of critical user errors for the user is taught in the Detailed Description in ¶ 0098 and ¶ 0040 (teaching on when an event is considered critical, on failure of only one critical operational events, notifying a third party healthcare provider of the occurrence via a generated report).
One having ordinary skill in the art at the time the invention was filed would include critical error thresholds for report creation of Kuchibhotla with the operating safety comparison between expected and preformed sensor data for a dialysis device of Rossi, Tanenbaum, Cheng, and Cisco because “some error situations require analysis to be performed immediately or close to the time of defect occurrence so that time-sensitive findings about the errors can be made” (Kuchibhotla in the Background in ¶ 0015).

Response to Arguments
Applicant's arguments, filed 19 October 2020, with respect to 35 USC § 101 have been fully considered but they are not persuasive. First, Applicant asserts that the use of sensors and processors of a medical apparatus to detect user errors and respond via storage and triggering processes cannot reasonably be characterized as performance of a mental process and are integral to the claim features. Examiner disagrees. The combination of sensors and processors of any generic medical apparatus is not a particular combination of additional elements that are integral to the functioning of the limitations of the independent claims and a majority of the dependents. Instead, the use of a medical apparatus with sensors and processors, in this case to detect user errors and respond via storage and triggering processes, only recites the medical apparatus as a tool to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring . 
Next, Applicant asserts that the claims provide a practical application under Step 2A Prong Two as an improvement to a technological field. Examiner disagrees. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the claims do not show how the sensors or processors of the medical apparatus improve on the misuse detection of the device. On review of the Specification, the present invention improves the reliability of the operation of the apparatus, reduce the number of operating errors, and reduce the time of non-use of the apparatus caused by operating error (Detailed Description in ¶ 0015). It is unclear to Examiner how the specific additional elements, alone or in combination, provide a solution to the stated problem in context of the abstract idea of detecting a deviation in expected operation of the medical device. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Additionally, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Finally, Applicant asserts that the claim limitations are eligible under Step 2B because the claims provide an inventive concept. While the claims may provide an inventive concept in the abstract idea, the consideration under Step 2B for an "inventive concept" is provided by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More). Here, the claims add the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a generic medical device, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 19 October 2020, with respect to the rejection of claims 1-18 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rossi, Tanenbaum and Chen, as per the rejection above.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626